Exhibit 10.1

Rhys Hughes

XX XXXXXXXXX XXXXX

XXXXXXX

XXXXXXXXXX

XXXX XXX

 

30 June 2016

 

 

Variation to terms and conditions of employment

 

 

Reference is made to your Service Agreement with Interflora Holdings Limited
(the “Company”) dated 8 February 2005 (as amended, the “Service
Agreement”).  This letter confirms the amendments to the Agreement with effect
from the date of this letter. 

 

In addition to your role as President of the Company, effective 1 July 2016 you
will also assume the role of President, Global Consumer Floral for FTD
Companies, Inc. (“FTD”).  As such, you will have two roles going forward and
will remain employed by the Company under the terms of the Service
Agreement.  The role of President, Global Consumer Floral will also report
directly to FTD’s President and Chief Executive Officer.  This additional role
will require you to travel to FTD’s offices in both Downers Grove and San Diego
from time to time and it is envisaged that you will spend approximately 12 weeks
each year in the US across at least six different visits.

 

Clause 3 of the Service Agreement sets out the scope of your employment and we
have agreed that this should now include you assuming this additional role on
behalf of FTD in the US.  Clause 4.2 of the Service Agreement does envisage you
travelling outside of the UK and accords with the new arrangement that we have
agreed.

 

The only other variation to the Service Agreement is that your salary is to be
increased to £241,380 with effect from 1 July 2016.  Your bonus target will
remain at 100% of your salary.  You will also receive the additional $25,000
one-time bonus related to your interim service as President, US Consumer
Division for the period April 2016 – June 2016.  This one-time bonus will be
comprised of $15,000 cash (to be paid in July 2016) and $10,000 in FTD
restricted stock units (“RSUs”) which will be granted at FTD’s next quarterly
grant date in August and will vest one year from the grant date.  Further, and
as agreed, it will be recommended to the board of directors of FTD that your
annual RSU grant (typically made in March) be increased to 12,000 RSUs and that
you receive a pro-rated grant of 1,000 RSUs to be made at FTD’s next quarterly
grant date in August.  The additional grant will vest in equal instalments over
a four-year period from the grant date.

 

Your other benefits that have been agreed with you under the Service Agreement
and subsequently will remain in place.  I can also confirm that your holiday
entitlement will be increased to 30 days per year, in line with the new
Interflora annual leave policy. This increase will commence from the new holiday
year 1st November 2016.

 

Just for the avoidance of any doubt, your employment with the Company will
continue to be subject to a six-month notice period from either party, as set
out in the Service Agreement.

 

Capitalised terms in this letter not otherwise defined herein will have the
meaning set out in the Service Agreement.  Other than as set out above, all
other terms of the Service Agreement will remain in effect.

 





1

 

--------------------------------------------------------------------------------

 



Please sign a copy of this letter and return it to my attention to indicate your
acceptance of this variation to the Service Agreement.

 

Yours sincerely

 

 

 

 

 /s/ Sian Fell

 

Sian Fell – Head of Human Resources

 

For and on behalf of Interflora Holdings Limited

 

 

--------------------------------------------------------------------------------

I confirm that I have read and understood the terms of this letter and agree to
the variation to the Service Agreement.

 

 

 

 

Signed: 

/s/ Rhys Hughes

   Date:  30 June 2016

 

Rhys Hughes

 

 

 

 

Acknowledged:

 

 

 

 

FTD Companies, Inc.

 

By: 

/s/ Robert Apatoff

 

Name: 

Robert Apatoff

 

Title: 

President and Chief Executive Officer

 

2

 

--------------------------------------------------------------------------------